Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 1 of 30 PagelD #:10

 

 

 

 

 

 

 

U.S, Department of Justice Detention Services
United States Marshals Service Intergovernmental Agreement
Prisoner Operations Division
1. Agreement Number 2. Effective Date 3, Facility Code(s) 4. DUNS Number
24-02-0052 See Blocic 19 5DX 082044694
5. Issuing Federal Agency 6. Lacal Government
McHenry County Sheriff’s Office
United States Marshals Service 2200 N, Seminary Avenue
rari thal ein Woodstock, Illinois
efferson Davis Highway . si
Alexandria, VA 22301-1025 Tas Se-GONe625
7. Appropriation Data 8, Local Contact Person
. Keith Nygren, Sheriff
15-1020/x
9. Telephone: 815-338-2131
Fax:

     
 
   

   
 
 

  
  

jern;Rate
Bae

ey

     
 

Sa

    
     

 

 
 
 
 

 

     

for the housing, safekeeping,
and subsistence of Federal detainees, in accordance

 

with content set forth herein, Male:50 Female: 0 $95.00
Total: 50

13a. Optional Guard/Transportation Services to: 14. ‘

] Medical Facility (Cl]Other_SCSC—~CSYSY«CGGrarrd/Trrnsportaatln Hlourrly Rate: $46.48

(I U.S. Courthouse
[] JPATS

13b, [] Department of Labor Wage Determination t

Les 42
15. Local Government Certification 16. Signgitre OF PergerrAutyer “ign (Local)
, Aen 5
ia

To the best of my knowledge and belief, information | Signdture .
submitted in support of this agreement is true and —
correct. This document has been duly authorized by ling {> Ak \)
the governing authorities of their applying

 

 

 

 

Attachment: 4.30.14 REVISED McHenry IGA 24-02-0052 (3202 : USMS IGA)

 

 

 

 

 

 

 

 

Department or Agency State or County Government =}. Pring Namie
and therefore agree to comply with all provisions set : ’ ; \ 1 aa
forth herein this document. - Counky Boe Clraic roman, S GIF
Titie Date
17,Federal Detainee 18. Other Authorized 19, Signature of Person Authorized to Sign (Federal)
Type Authorized Agency User ; .
Veonsssea Noten a>
x Adult Male Signature \
. CF Bop
{X] Adult Female zl Renita Jacobs
ICE
(] Juvenile Male Print Name
Grants Specialist s/e/deoi a
Juvenile F le a $
[1 3uvenite Female He tote
Page 1 of 14

EXHIBIT

A

 

=
z
z
S
>
oo
>
8
=
Ww
a

 
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 2 of 30 PagelD #:11

| 15.2.0.1.a

Agreement Number 24-02-0052

Authority beans beee bebe eneeseenepeneees ba peetyeavneeseteeapes Deva epebeeeeuepseateeeansens levevetereteeeeereevan
Purpose of Agreement and Security Provided . Lense eanenanesseeeccneaeneaseoptorsnepsssesscesstoatisedtag D
Period of Performance and Termination ....... betbe yoo ea eaea se eesaereres anaes dee abten es eneversneeeneens ,3
Assignment and Outsourcing of Jail OperationS........:.....066 beeen ene P a epee ete A bens pene eee Enea ee 4
Medical Services ........scccesseeseeeer eras benereens Le reeE OED eer UA DEG HUNTER ELCLAD SE DAL OD Sooner Eta rea erteren eae A
Affordable Care ACtissscssecccrtecsvtresessenssextarseneeesseeeneea ses eensenn enya sees suneeneaesreceeas bivereveees D
Receiving and Discharge of Federal Detainees......... Lee e eer dent been ern eaeteenseeee crresterestreeres O
Optional Guard/Transportation Services to Medical Fachity.icssccsesssseessevesterereseseesaes eens 6
Optional Guard/Transportation Services to U.S, COUTENOUSE...ecereseessertrereetreeesea stent ees 7
Optional Guard/Transportation Services to Justice Prisoner & Alien Transportation

System CIPATS) ..cccsssscssecsecssseuecsenuvenens Cee a ree ecee eter seman bee teeeeeeeeernens beveeeeraeaneetenrnee Z
Special NOCHCATIONS .......ceceeaseecersee sete rreee ene seeetbentens deat bide ree seeseaea te Greaecarepesesesertana 8
Special Management Inmates and Suicide PFEVENLON. scseesersecsenceeteees lav teeeaesersecereereren O
Prison Rape Ellmination Act (PREA) visssscsscsececsensveeerenseseceenn nen ee ssa eeee sung enerneenenerenes mee GD
Service Contract Act ..... beneress beer rteaewes bateveneeapenensenereeees cet seeeneeerntaeaseteesnererenerereenen O
Per-DiQM Rat@....cssccccceerssreneseenevennenes searssetarnsusvdtassensssorasuasoonsres veveeveeveoeestanacesertotenn O
‘Billing and Financial Provisions ........ been esneneneneneeeeseres Live ene teeeeeeaeerneenes peepenreeaeeaaaenees 10
Payment Procedures .....0.0 beet eeeeeeeneaes beneaeeenes Civ ebeeeey sete veeneraeersenens vesevveaveerserererssere LA
Hold Harmless........ cniaesnvenssieeeass revesereeseenaes Lueseeavansneceunenaeaseresetveseniaye ees trees LT
DISPUTES ...cceceesereerse etter ease ee ee nee ee eee ee eA beaeeneeteedaseeeas eee eneeneaeeenees Leesa e aaa een teen eta een eens it
Inspection of Services....... Lene Dee NENA AG SODAE AMES LEASOSODS DOSE LEDONE ES DAA DOEA DARL ODER BED EEA EEES coven LT
Modifications ......ceseee peeveesaeereaeennas beeenenes seevesweseeensssaseceessenessssanerssrencreaearsertieers L2
LITIQALION vis sseceeeesenseaeee vaebeneeenenvecnes Lev ebenenneeeenenees seeeneens bane eevees seevteeseasereesernssetstses LO
Rape Elimination Act Reporting Information . biateeeeeeseerseecteeteceeeseerereerssenersesrenineesttens bo

Page 2 of 14
Local Government (initial): Ze
Federal Government (initial :

   
   

“Packet Pg: 479 |

Attachment; 4.30.14 REVISED McHenry IGA 24-02-0052 (3202 ; USMS IGA)
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 3 of 30 PagelD #:12

Agreement Number 24-02-0052

Authority

Pursuant to the authority of Section 119 of the Department of Justice Appropriations Act
of 2001 (Public Law 106-553), this Agreement is entered into between the United States
Marshals Service (hereinafter referred to as the “Federal Government”) and the County
of McHenry (Illinois) (hereinafter referred to as “Local Government”), who hereby agree
as follows:

Purpose of Agreement and Security Provided

. The Federal Government and the Local Government establish this Agreement that allows
the United States Marshals Service (USMS) or other authorized agency user as noted in
block #18 on page (1) to house Federal detainees with the Local Government at the
McHenry County Jail, 2200 N. Seminary Avenue, Woodstock, Illinois (hereinafter
referred to as “the Facility”) designated in #6 page 1.

The population(hereinafter referred to as “Federal detainees,”) will include individuals
charged with Federal offenses and detained while awalting trial, individuals who have
been sentenced and are awalting designation and transport to a Bureau of Prisons (BOP)
facility, and individuals who are awaiting a hearing on their immigration status or
deportation.

The Local Government shall accept and provide for the secure custody, safekeeping,
housing, subsistence and care of Federal detainees in accordance with all state and local
laws, standards, regulations, policies and court orders applicable to the operation of the
Facility. Detainees shall also be housed in a manner that is consistent with Federal law
and the Core Detention Standards and/or any other standards required by an authorized
agency whose detainees are housed by the Local Government pursuant to this
Agreement.

The USMS ensures the secure custody, care, and safekeeping of USMS
detainees. Accordingly, all housing or work assignments, and recreation or other
activities for USMS detainees are permitted only within secure areas of the building or
within the secure external recreational/exercise areas.

Attachment: 4.30.14 REVISED McHenry IGA 24-02-0052 (3202 : USMS IGA)

At all times, the Federal Government shall have access to the Facility and to the Federal
detainees housed there, and to all records pertaining to this Agreement, including
financial records, for a period going back three (3) years from the date of request by the
Federal Government,

Period of Performance and Termination

This Agreement is effective upon the date of signature of the authorized USMS Prisoner
Operations Division official, and remains In effect unless inactivated in writing by either
party. Either party may terminate this Agreement for any reason with written notice at

Page 3 of 14

   
   

Local Government (initial):
Federal Government (initial);

Packet Pg. 180

 
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 4 of 30 PagelD #:13

Agreement Number 24-02-0052

least thirty (30) calendar days in advance of termination, unless an emergency situation
requires the immediate relocation of Federal detainees,

Where the Local Government has received a Cooperative Agreement Program (CAP)
award, the termination provisions of the CAP prevail,

Assignment and Outsourcing of Jai] Operations

The overall management and operation of the Facility housing Federa! detainees may
not be contracted out without the prior express written consent of the Federal
Government.

Medical Services

The Local Government shall provide Federal detainees with the same level and range of
care inside the Facility as that provided to state and local detainees. The Local
Government is financially responsible for all medica] care provided inside the Facility to
Federal detainees. This includes the cost of all medical, dental, and mental health care
as well as the cost of medical supplies, over-the-counter medications and, any
prescription medications routinely stocked by the Facility which are provided to Federal
detainees. When possible, generic medications should be prescribed. The cost of all of
the above-referenced medical care is covered by the Federal per diem rate, However,
for specialized medical services not routinely provided within the Facility, such as
dialysis, the Federal Government will pay for the cost of that service,

The Federal] Government is financially responsible for all medical care provided outside
the Facility to Federal detainees. The Federal Government must be billed directly by
outside medical care providers pursuant to arrangements made by the Local
Government for outside medical care. The Local Government should utilize outside
medical care providers that are covered by the USMS’s National Managed Care Contract
(NMCC) to reduce the costs and administrative workload associated with these medical
services. The Local Government can obtain information about NMCC covered providers
from the local USMS District Office. The Federal Government will be billed directly by
the medical care provider not the Local Government. To ensure that Medicare rates are
properly applied, medical claims for Federal detainees must be on Centers for Medicare
and Medicaid (CMS) Forms so that they can be re-pricad to Medicare rates in accordance
with the provisions of Title 18 U.S.C. Section 4006. If the Local Government receives
any bills for medical care provided to Federal detainees outside the Facility, the Local
Government should immediately forward those bills to the Federal Government for
processing.

All outside medical care provided to Federal detainees must be pre-approved by the
Federal Government except in a medical emergency. In the event of an emergency, the
Local Government shall proceed immediately with necessary medica! treatment. In such

Page 4 of 14

Local Government (initial); wa
Federal Government (initial:

 

Attachment: 4.30.14 REVISED McHenry IGA 24-02-0052 (3202 : USMS IGA)

  

‘-Bagket Pg /181.
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 5 of 30 PageID #:14

(45.2.0.1.a]

Agreement Number 24-02-0052

an event, the Local Government shall notify the Federal Government immediately
regarding the nature of the Federal detainee’s illness or injury as well as the types of
treatment provided.

Medical care for Federal detainees shall be provided by the Local Government in
accordance with the provisions of USMS, Publication 100-Prisoner Health Care Standards
(www.usmarshals,gov/prisoner/standards.htm) and in compliance with the Core
Detention Standards or those standards which may be required by any other authorized
agency user, The Local Government is responsible for all associated medical record
keeping.

The Facility shall have in place an adequate infectious disease control program which
includes testing of all Federal detainees for Tuberculosis (TB) within 14 days of Intake.

TB testing shall be accomplished in accordance with the latest Centers for Disease
Control (CDC) Guidelines and the result promptly documented in the Federal detainee’s
medical record. Special requests for expedited TB testing and clearance (to include time
sensitive moves) will be accomplished through advance coordination by the Federal
Government and Local Government.

The Local Government shall immediately notify the Federal Government of any cases of
suspected or active TB or any other highly communicable diseases such as Severe Acute
Respiratory Syndrome (SARS), Avian Flu, Methicillin-Resistant Staphylococcus Aureus
(MRSA), Chicken Pox, etc., which might affect scheduled transports or productions so
that protective measures can be taken by the Federal Government.

When. a Federal detainee is being transferred and/or released from the Facility, they will
be provided with seven (7) days of prescription medication which will be dispensed from
the Facility. Medical records and the USM-553 must travel with the Federal detainee, If
the records are maintained at a medical contractor's facility, it is the Local Government’s
responsibility to obtain them before a Federal detainee is moved.

Federal detainees may be charged a medical co-payment by the Local Government in
accordance with the provisions of Tithe 18, USC Section 4013(d). The Federal
Government is not responsible for medical co-payments and cannot be billed for these
costs even for indigent Federal detainees.

Affordable Care Act

The Local Government shall provide Federa) detainees, upon release of custody,
information regarding the Affordable Care Act, The Affordable Care Act website is located

at http://www.hhs.gov/opa/affordable-care-act/.

Page 5 of 14
Local Government (initial): RE.

Federal Government (initial):

 

Attachment: 4.30.14 REVISED McHenry IGA 24-02-0052 (3202 : USMS IGA)

    

Packet Pg. 1B2

 

enti ee tovarmenteaeasatliie lf thie tefshbenrenetentse tte
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 6 of 30 PagelD #:15

Agreement Number 24-02-0052

Receiving and Discharge of Federal Detainees

The Local Government agrees to accept Federal detainees only upon presentation by a
law enforcement officer of the Federal Government or a USMS designee with proper

agency credentials

The Local Government shall not relocate a Federal detainee from one facility under its
control to another facility not described in this Agreement without permission of the
Federal Government, Additional facilities within the same Agreement shail be identified
in a modification.

The Local Government agrees to release Federal detainees only to law enforcement
officers of the authorized Federal Government agency initially committing the Federal
detainee (i.e., Drug Enforcement Administration (DEA), Immigration and Customs
Enforcement (ICE), etc.) or to a Deputy United States Marshal (DUSM) or USMS
designee with proper agency credentials. Those Federal detainees who are remanded to
custody by a DUSM may only be released to a DUSM or an agent specified by the DUSM
of the Judicial District.

USMS Federal detainees sought for a state or local court proceeding must be acquired
through a Writ of Habeas Corpus or the Interstate Agreement on Detainers and then
only with the concurrence of the jurisdictional United States Marshal (USM).

Optional Guard/Transportation Services to Medical Facility

If Medical Facility in block #13 on page one (1) of this Agreement Is checked, the Local
Government agrees, subject to the availability of its personnel, to provide transportation
and escort guard services for Federal detainees housed at the Facility to and from a
medical facility for outpatient care, and transportation and stationary guard services for
Federal detainees admitted to a medical facility.

These services should be performed by at least two (2) armed qualified law enforcement
or correctional officer personnel. Criteria as specified by the County Entity running the
facility. In all cases these are part of a fulltime Law Enforcement Officer (LEO) or
Correctional Officer (CO) that have met the minimum training requirements.

Attachment: 4.30.14 REVISED McHenry IGA 24-02-0052 (3202 : USMS IGA)

The Local Government agrees to augment this security escort if requested by the USM to
enhance specific requirement for security, prisoner monitoring, visitation, and
- contraband control.

If an hourly rate for these services have been agreed upon to reimburse the Local
Government, it will be stipulated in block #14 on page one (1) of this Agreement. After
thirty-six (36) months, if a rate adjustment is desired, the Local Government shall
submit a request. Mileage shall be reimbursed in accordance with the current GSA

mileage rate.
Page 6 of 14
Local Government Gnitial)s er
Ry

 
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 7 of 30 PagelD #:16

Agreement Number 24-02-0052

Optional Guard/Transportation Services to U.S. Courthouse

If U.S. Courthouse in block #13 on page one (1) of this Agreement is checked, the Local
_ Government agrees, subject to the availability of its personnel, to provide transportation

and escort guard services for Federal detainees housed at Its facility to and from the
U.S, Courthouse.

‘These services should be performed by at least two (2) armed qualified law enforcement
or correctional officer personnel.

The Local Government agrees to augment this security escort if requested by the USM to
enhance specific requirements for security, detainee monitoring, and contraband control.

Upon arrival at the courthouse, the Local Government’s transportation and escort guard
will turn Federal detainees over to a DUSM only upon presentation by the deputy of
proper law enforcement credentials.

The Local Government will not transport Federal detainees to any U.S, Courthouse
without a specific request from the USM or their designee who will provide the detainee’s
name, the U.S, Courthouse, and the date the detainee Is to be transported.

Each detainee will be restrained in handcuffs, waist chains, and leg [rons during
transportation unless otherwise authorized by the USMS.

If an hourly rate for these services have been agreed upon to reimburse the Local
Government, it will be stipulated in block #14 on page one (1) of this Agreement. After
thirty-six (36) months, if a rate adjustment Is desired, the Local Government shall
submit a request, Mileage shall be reimbursed in accordance with the current GSA

mileage rate.

Optional Guard/Transportation Services to Justice Prisoner & Alien
Transportation System (JPATS)

If JPATS in block #13 on page one (1) of this Agreement is checked, the Local
Government agrees, subject to the availability of its personnel, to provide transportation
and escort guard services for Federal detainees housed at Its facility to and from the
JPATS,

Attachment: 4.30.14 REVISED McHenry IGA 24-02-0052 (3202 : USMS IGA)

These services should be performed by at least two (2) armed quallfied law enforcement
or correctional officer personnel.

The Local Government agrees to augment this security escort if requested by the USM to
enhance specific requirements for security, detainee monitoring, and contraband control.

Page 7 of 14
Local Government (initial): TRYE-

Federal Government (initial): @ SV.
Packet Pg, 184

  
 

 

  
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 8 of 30 PagelD #:17

Agreement Number 24-02-0052

Upon arrival at JPATS, the Local Government's transportation and escort guards will turn
federal detainees over to a DUSM only upon presentation by the deputy of proper law
enforcement credentials.

The Local Government will not transport federal detainees to the airlift without a specific
request from the USM who wil] provide the detainee’s name, location (district), and the
date the detainee is to be transported.

Each detainee will be restrained in handcuffs, waist chains, and leg irons during
transportation,

If an hourly rate for these services has been agreed upon to reimburse the Local
Government, it will be stipulated on in block #14 on page one (1) of this

Agreement, After thirty-six (36) months, if a rate adjustment is desired, the Local
Government shall submit a request. Mileage shalf be relmbursed in accordance with the
current GSA mileage rate.

Special Notifications

The Local Government shall notify the Federal Government of any activity by a Federal
detainee which would likely result in litigation or alleged criminal activity.

The Local Government shall immediately notify the Federal Government of an escape of
a Federal detainee. The Local Government shall use all reasonable means to apprehend
the escaped Federal detainee and all reasonable costs in connection therewith shall be
borne by the Local Government. The Federal Government shall have primary
responsibility and authority to direct the pursuit and capture of such escaped Federal
detainees, Additionally, the Local Government shall notify the Federal Government as
soon as possible when a Federal detainee is Involved in an attempted escape or
conspiracy to escape from the Facility.

In the event of the death or assault or a medical emergency of a Federal detainee, the
Local Government shall immediately notify the Federal Government.

Attachment: 4.30.14 REVISED McHenry IGA 24-02-0052 (3202 : USMS IGA}

Special Management Inmates and Suicide Prevention

The Local Government shal! have written policy, procedure, and practice require that all
special management inmates are personally observed by a correctional officer twice per
hour, but no more than 40 minutes apart, on an Irregular schedule. Inmates who are
violent or mentally disordered or who demonstrate unusual or bizarre behavior receive
more frequent observation; suicidal inmates are under constant observation.

Page 8 of 14
Local Government (initial): TRIE

Federal Government (initial): RS
"PaekGt Pa. 185

    
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 9 of 30 PagelD #:18

Agreement Number 24-02-0052

The Local Government shall have a comprehensive suicide-~prevention program In place
Incorporating all aspects of identification, assessment, evaluation, treatment, preventive
intervention, and annual training of all medical, mental health, and correctional staff.

Prison Rape Elimination Act (PREA)

The Facility must post the Prison Rape Elimination Act brochure/bulletin in each housing
unit of the Facility. The Facility must abide by all relevant PREA regulations,

Service Contract Act

This Agreement incorporates the following clause by reference, with the same force and
effect as if tt was given in full text. Upon request, the full text will be made available.
The full text of this provision may be accessed electronically at this address:
http://www.dol.gov/oasam/regs/statutes/351.htm.

Federal Acquisition Regulation Clause(s):
52.222-41 Service Contract Act of 1965, as Amended Guly 2005)
52.222-42 Statement of Equivalent Rates for Federal Hires (May 1989)

' 52,222-43 Fair Labor Standards Act and the Service Contract Act — Price Adjustment
(Multiyear and Option Contracts) (May 1989)

The current Local Government wage rates shall be the prevalling wages unless notified
by the Federal Government.

If the Department of Labor Wage Determination block #13b on page one (1) of this
Agreement is checked, the Local Government agrees, in accordance with FAR PART
52,222.43 (f), must notify the Federal Government of any increase or decrease in
applicable wages and fringe benefits claimed under this clause within 30 days after
receiving a new wage determination.

Attachment: 4.30.14 REVISED McHenry IGA 24-02-0052 (3202 : USMS IGA)

Per-Diem Rate

The Federal Government will use various price analysis techniques and procedures to
ensure the per-diem rate established by this Agreement is considered a fair and
reasonable price. Examples of such techniques include, but are not limited to, the

following:

1. Comparison of the requested per-diem rate with the independent Federal
Government estimate for detention services, otherwise known as the Core Rate;

Page 9 of 14
Local Government (initial): 7 $f

Federal Government (initial):
Packet Pg. 186
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 10 of 30 PageID #:19

Agreement Number 24-02-0052

2. Comparison with per-diem rates at other state or local facilities of similar size
and economic conditions;

3. Comparison of previously proposed prices and previous Federal Government and
commercial contract prices with current proposed prices for the same or similar
items;

4, Evaluation of the provided jail operating expense information;

The firm-fixed per-diem rate for services is stipulated in block #12 on page (1) of this
agreement, and shall not be subject to adjustment on the basis of McHenry County
Jail’s actual cost experience in providing the service. The per-diem rate shall be fixed
for a period from the effective date of this Agreement forward for thirty-six (36) months.
The per-diem rate covers the support of one Federal detainee per “Federal detainee
day”, which shall include the day of arrival, but not the day of departure.

After thirty-six (36) months, if a per-diem rate adjustment is desired, the Local
Government shall submit a request through the Office of the Federal Detention Trustee’s
(OFDT) electronic Intergovernmental Agreements (eIGA) area of the Detention Services
Network (DSNetwork). All information pertaining to the Facility on the DSNetwork will
be required before a new per-diem rate will be considered.

Billing and Financial Provisions

The Local Government shall prepare and submit for certification and payment, original
and separate invoices each month to each Federal Government component responsible
for Federal detainees housed at the Facility,

Addresses for the components are:

United States Marshals Service
Northern District of Illinois

219 S, Dearborn Street, Suite 2444
Chicago, Illinois 60604

(312) 353-5290

Attachment: 4.30.14 REVISED McHenry IGA 24-02-0052 (3202 : USMS IGA)

Immigration & Naturalization Service
Central Regional Office

Detention & Deportation Division
7701 N, Stemmons Freeway

Dallas, Texas 75247

(214) 767-7062

Page 10 of 14 ,
Local Government Gnitian ZEA

Federal Government (initia): RS
_ Packet Pg. 187

  
   

 
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 11 of 30 PagelD #:20

Agreement Number 24-02-0052

To constitute a proper monthly invoice, the name and address of the Facility, the name
of each Federal detainee, their specific dates of confinement, the total days to be paid,
the appropriate per diem rate as approved In the Agreement, and the total amount billed
(total days multiplied by the per-diem rate per day) shall be listed, along with the name,
title, complete address, and telephone number of the Local Government official
responsible for invoice preparation. Additional services provided, such as transportation
and guard services, shall be listed separately and itemized.

Nothing contained herein shall be construed to obligate the Federal Government to any
expenditure or obligation of funds in excess of, or in advance of, appropriations in
accordance with the Anti-Deficiency Act, 31 U.S.C. 1341.

Payment Procedures

The Federal Government will make payments to the Local Government at the address
listed in block #6 on page one (1) of this Agreement, on a monthly basis, promptly,
after receipt of an appropriate invoice,

Hold Harmless

It is understood and agreed that the Local Government shall fully defend, indemnify, and
hold harmless the United States of America, its officers, employees, agents, and
servants, individually and officially, for any and all liability caused by any act of any
member of the Local Government or anyone else arising out of the use, operation, or
handling of any property (to include any vehicle, equipment, and supplies) furnished to
the Local Government in which legal ownership is retained by the United States of
America, and to pay all claims, damages, judgments, legal costs, adjuster fees, and
attorney fees related thereto. The Local Government will be solely responsible for all
maintenance, storage, and other expenses related to the care and responsibility for all
property furnished to the Local Government.

Disputes

Attachment: 4.30.14 REVISED McHenry IGA 24-02-0052 (3202 : USMS IGA)

Disputes, questions, or concerns pertaining to this Agreement will be resolved between
appropriate officials of each party. Both the parties agree that they will use their best
efforts to resolve the dispute in an Informal fashion through consultation and
communication, or other forms of non-binding alternative dispute resolution mutually
acceptable to the parties.

Inspection of Services

Inspection standards for detainees may differ among authorized agency users. The
Local Government agrees to allow periodic Inspections by Federal Government

Page 11 of 14 4
Local Government (initial): LE

Federal Government (initial): &
Packet Pg. 188
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 12 of 30 PageID #:21

Agreement Number 24-02-0052

inspectors, to include approved Federal contractors, in accordance with the Core
Detention Standards required by any or all of the Federal authorized agency users
whose detainees may be housed pursuant to this Agreement Findings of the
inspections will be shared with the Facility administrator in order to promote
improvements to Facility operations, conditions of confinement, and levels of services.

Modifications

For all modifications except for full or partial terminations, either party may initiate a
request for modification to this Agreement in writing. All modifications negotiated will
be effective anly upon written approval of both parties.

Litigation

The Federal Government shal] be notified, in writing, of all litigation pertaining to this
Agreement and provided copies of any pleadings filed or said litigation within five (5)
working days of the filing.

The Local Government shall cooperate with the Federal Government fegal staff and/or
the United States Attorney regarding any requests pertaining to Federal Government or
Local Government litigation.

Attachment: 4.30.14 REVISED McHenry IGA 24-02-0052 (3202 : USMS IGA)

Page 12 of 14
Local Government (initial): ZAK
Federal Government (initial): 2S

“packet Pg. 180;

    
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 13 of 30 PageID #:22

Agreement Number 24-02-0052

Rape Elimination Act Reporting Information

SEXUAL ASSAULT AWARENESS

This document is requested to be posted in each ILousing Unit Bulletin Board at all Contract Detention Facilities. This
document may be used and adapted by Intergovernmenial Service Agreement Providers.

While detained by the Department of Justice, United States Marshals Service, you have a right to be safe and free from sexual
harassment and sexual assaults.

Definitions

A. Detainee-on-Detainee Sexual Abuse/Assault
Onc or mote detainecs engaging in or attempting to engage in a sexual act with another detainee or the use of threats,

intimidation, inappropriate touching or other actions and/or communications by one ot more detainees aimed at
coercing and/or pressuring another detainee to enpage in 2 sexual act.

B. Staff-on~Detainee Sexual Abuse/Assault

Staff member engaging in, or attempting to engage in a sexual act with any detainee or the intentional touching of a
detainee’s genitalia, anus, groin, breast, inner thigh, or buttocks with the intent to abuse, humiliate, harass, degrade, arouse,
or pratify the sexual desires of any person. Sexual abuse /assauit of detainees by staff or other detainees is an
inappropriate use of power and is ptohibited by DOJ policy and the law. .

 

C. Staff Sexual Misconduct is:

Sexual behavior between a staff member and detainee which can include, but is not limited to indecent, profane or abusive
language ox gestures and inappropriate visual surveillance of detainees.

Prohibited Acts

A detainee, who engages in inappropriate sexual behavior with or directs it at others, can be charged with the following
Prohibited Acts under the Detainee Disciplinary Policy.

* Using Abusive ot Obscene Language
* Sexual Assault

* Making a Sexual Proposal

* Indecent Exposure

* Engaging in Sex Act

Detention as a Safe Environment
While you ate detained, no one has the right to pressure you to engage in sexual acts or engage in unwanted sexual behavior

regardless of your age, size, sace, or ethnicity. Regardless of your sexual orientation, you have the right to be safe from
unwanted sexual advances and acts.

Attachment: 4.30.14 REVISED McHenry IGA 24-02-0052 (3202 : USMS IGA)

Confidentiality

Information concerning the identity of a detainee victim reporting a sexual assault, and the facts of the report itself, shall be
limited to those who have the need to know in ordet to make decisions concerning the detainee-victin’s welfare and for Jaw
enforcement investigative purposes.

Report All Assaults!

If you become a victim of a sexual assault, you should report it immediately to any staff person you tust, tu include housing
officers, chaplains, medical staff, supervisors or Deputy U.S. Matshals. Staff membets keep the reported information
confidential and only discuss it with the appropsiate officials on a need to know basis. If you are not comfortable reporting the
assault to staff, you have other options:

   
    

Page 13 of £4

Local Government (initial):
Faderal Government (initial);

Packet Pg. 190
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 14 of 30 PagelID #:23

Agreement Number 24-02-0052

© Write a letter reporting the sexual misconduct to the person in charge or the United States Marshal. To ensure
confidentiality, use special (Legal) mail procedures,

© File an Emergency Detainee Grievance - If you decide your complaint is too sensitive to file with the Officer in Charge,
you can file your Grievance directly with the Field Office Director. You can get the forms ftom your housing unit officer,
or a Facility supervisor.

e Weite to the Office of Inspector General (OLG), which investigates allegations of staff misconduct, The address is: Office
of laspector General, U.S. Department of Justice, 950 Peonsylvania Ave, Room 4706, Washingtoa, DC, 20530

© Call at no expense to you, the Office of Inspector General (OIG). The phone numiber is 1-800-869-4499,

Individuals who sexually abuse or assault detainees can only be disciplined or prosecuted if the abuse is reported,
A publication of the Office of the
Federal Detention Trustee

Washington, DC

Published February 2008

Affachment: 4.30.14 REVISED McHenry IGA 24-02-0052 (3202 : USMS IGA)

    
 

Page 14 of 14
Local Government (initial): £7
Federal Government (initia): RS

“Packet Pg. 491."

 
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 15 of 30 PageID #:24

STATE OF ILLINOIS )
SS
COUNTY OF MCHENRY )

I, Katherine C, Schultz, County Clerk within and for said County and State aforesaid, do hereby
certify the attached to be a true and complete copy of Resolution R-201405-32-120 Authorizing an
agreement with the U.S. Marshals Service and McHenry County

WHEREOF T have hereunto subscribed my hand and affixed the official scal of said County, at
my office in Woodstock. Illinois this — fp day of ty ‘ny A.D, _ aed

4 Ss 4 .
Fyitiveu C bei aly,
McHenry County Clerk J

RS
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 16 of 30 PageID #:25

R-201405-32-120

RESOLUTION

RESOLUTION AUTHORIZING AN AGREEMENT WITH THE UNITED STATES MARSHALS
SERVICE AND MCHENRY COUNTY

WHEREAS, McHenry County is currently participating in a ten-year jail capacity agreement with the Federal
Government to provide detention space for Federal detainees (Intergovernmental Cooperative Agreement No. 03-24-03;
and

WHEREAS, inside of that capacity agreement, the County is allowed to request per diem rate adjustments; and

WHEREAS, McHenry County applied for a per diem rate adjustment in the Summer of 2012 and again in the
Summer of 2013; and

WHEREAS, the United States Maishals Services has now agreed to allow for a per diem rate adjustment from
$85 per day to $95 per day, and a transportation rate adjustment from $34.00 per hour to $46.48 per hour,

NOW, THEREFORE BE IT RESOLVED, by this County Board of McHenry Couniy, Illinois hereby authorizes the
County Board Chairwoman to sign an Intergovernmental Agreement with the United States Marshals Service setting the
new per diem rate of $95 per day and the new transportation rate at $46.48 per hour; and

BE IT FURTHER RESOLVED, that the term of this Intergovernmental Agreement with the United States Marshals
Service shall be three years; and

BE IT FURTHER RESOLVED, it is understood that the rate adjustrnents do not alter any other terms of the
Intergovernmental Cooperative Agreement No, 03-24-03; and

BE IT FURTHER RESOLVED, that the County Clerk is hereby authorized to distribute a certified copy of this
Resolution to the County Administrator, McHenry County Sheriff, Associate County Administrator-Finance and the County
Clerk.

DATED at Woodstock, Illinois, this 6th day of May, A.D., 20174.
tain £

TINA R. HILL, Chairwoman
McHenry County Board

 

 

a,
“KATHERINE C.. SCHULTZ, County Clerk

ATTACHMENTS:
« 4.30.14 REVISED McHenry IGA 24-02-0052 (PDF)

3202 / PBAustin Page 4
Packet Pg; 178

  

 

 
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 17 of 30 PageID #:26

U.S. Department of Justice
United States Marshals Service
Prisoner Operations Division

Detention Services
Intergovernmental Agreement

 

2. Effective Date

MAR - 4

1. Agreement Number .
26-05-0022

 

219

4. DUNS Number
07-562-1631

3. Facility Code(s)
SFP

 

 

5. Issuing Federal Agency

United States Marshals Service
Prisoner Operations Division
Office of Detention Services
CG-3, 3 Floor

Washington, DC 20530-0001

6. Local Government
KANKAKEE COUNTY DETENTION CENTER
3000 S Justice Way
Kankakee, IL 60901

Tax ID#; XX-XXXXXXX

 

     

 

 

7. Appropriation Data 8. Local Contact Person: Chad Kolitwenzew, Chief of Corrections
E-mail: ckolitwenzew @k3county.net
15-1020/X Telephone: (815) 802-7215

9, Services 10. Estimated Number of 11. Per Diem Rate | 12. Period of
Federal Beds Performance

This agreement is for the housing, safekeeping, and subsistence of Male: 375

Federal detainees, in accordance with content set forth herein. Female: 25 $90.00 48 months
Total: 400

 

 

 

14. Optional Guard/Transportation Services

 

13. Guard/Transportation Hourly Rate

Guard/Transportation Hourly Rate: $40.00

Mileage shall be reimbursed by the Federal Government at the
General Services Administration (GSA) Federal Travel Regulation
Mileage Rate.

&X] Medical
U.S. Courthouse
[xX] sPATS

Other Cellblock Duties

 

15. Department Of Labor Wage Determination

(J encompassed

 

CO Wages Incorporated

 

16. Local Government Certification

To the best of my knowledge and belief, information submitted in
support of this agreement is true and correct. This document has
been duly authorized by the governing authorities of their applying
Department or Agency State or County Government and therefore
agree to comply with all provisions set forth herein this document.

q

17. Signature of Person Authorized to Sign (Local)

ZMK

see) bh clot

 

 

Print Name
(“\walemey ays/19
Title Date

 

 

18.Federal Detainee Type 19. Other Authorized

Authorized Agency User
Adult Male x] Bop
Adult Female XJ ice

(J Juvenile Male (J other

(1 Juvenile Female

 

20. Signature of Person Authorized to Sign (Federal)
MALyad. WTR l

Signature
Maine Wv lorales

a

 

Print Name ~~

Grants Specialist
Title

aii] ig

' Date

 

 

=
z
2
$
oO
+
3
z
a
a

Page 1 of 14

EXHIBIT

B

 

 
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 18 of 30 PagelD #:27

Agreement Number 26-05-0022

PURE OTIEY, erese nsevesn wecssn:a'n dsaiaress Hibpned hreye nse omen nrereverececewpiete ecmeiein’e meee sine nsemnince « sleieieinie o'eeiatewieietnve-a cies winnie.a-eceistn'e ela c aisle neieiemaltiece 3
Purpose of Agreement and Security Provided sss scsnsscrssswssevssrsecvacensvoveavensscsansvsenssapeawnecessaessiaes 3
Péeriodiof Performance and TEnMiNatlOncuseestsrnernsasew see ermevinwenaaas aaelesennecunssisaewans Banewwen Min esewws 3
Assignment and Outsourcing of Jail OPerations ...cscsssseseceeeessveeeeeetettessseteseeeeeseeeeeeseseneneeeeeeesenes 4
Medical SCrvic@S ..cssscesevecceetees sees ees eseeeueese seen eee neaaeeee eee eebaeaneseeeeneeeeteteeeeeeeeteteesgeneeeeeneees 4
AFPOPGABIE CAFE ACE cicconw reese mene sesmenneuiecuesitasisites wish bie RsaS eben seidWnradbeteseideeraehiaseresaTerecenieds 5
Receiving and Discharge of Federal Detainees ..assccsias sav saws snes cas cvtee rate cee vances see oe caannveieds canescens nace 5
Optional Guard/Transportation Services to Medical Facility .......ssssceesssseeeeseeeeeeneeseeceesceesseessueeuuaees 6
Optional Guard/Transportation Services to U.S. COUtHOUSE wi. esescsceeeese sees sense eneeeeeenseenenseenasseeeeeeees 6
Optional Guard/Transportation Services to Justice Prisoner & Alien Transportation System (JPATS) ....ssseseees 7
SHSCial NOIICATIONS necescis mens snes ides crea ve sw ead ehaes pee RETA IH FORT ATT ED OCT EN ste ETE STEN eE RENE HeMemed cee Teaeeeien’s 7
Restrictive Housing: and Suicide Prevention iss svieesws ssc n dian arecee siaca9 orn 5 sina vinie'0.0 vinie.e nines eine wena einind eteeisi ceroieieee 8
Pricer: Rectes Cliriirectin’ Pact PEA adc cs ncn nes cie xen ts nnneeansundnd eter eretigennconnenciidinanmadtereween nile cennesitn’ 8
Service Contract ACt...ssseseesseeees oo: avon econ srate'e: dy0:nie nrecnin of9Te efile erlalaeidtbin Spee MRED Sbiae Ginelsis Feew abe RT TERT EUT RAMEE Oats Ts 8
PSr-Dier Rate «tiive0 nsiestreies wine: 9 c1sleiarorop 9 100 afte 'y nn 6 sie e508 T OG LUTE HOON UMTR TAREE Mea Ne RUNS TORS T NN eMEN ea DANTE MENT OND 9
Billing and Financial PYOVIGIONS ...<-.ncresnndntisadniesosnuecsceverses ens exeneuanekesesessnensees es ¥wenn wee sawn ewan 9
Penyirrerit PROGRES ain easnesacesoe eet perro seer ge sense eneeseeceRTOETe TR EeLE ER EEE ETE OU CEE eee 10
Hold Harmless ..ccscsscceccceccnceeseeesseeeeeeeeeeeeeeeeeeeeebaeeeeeaee tees ease se Ae eee eas Sse Ee Hee eaEeE AD EHe ESSE SEES 11
RI reece sate eres see sere eee emer mernnrencin nin’ HALE E RETA BIN REINS 11
Inspection of Servites ..caccssarncversensansnssenenenennenn ned shee Mbee RNs CRII SSS OPO N NEES Nee NeSeRER ewe een n eR Meese 11
MOdficatiOnS.scrccsccsancsvusassncanneceseannnenhbetese ners eeas eouw ens eananens sae ea Serae rE ROR REN eRe RR ad
Litigation iccncacnssneeensenaceeentea Phen sees deus neSEes seees Oead ene CosnEE NEES CORR DERG erien snare nanan nen nene bees Khe oe 11
Rape Elimination Act Reporting Information.....scssssscsscsceseeceeeseeeseneesesseensseaeeesseasnseesneseceeeenns 13
ia calla Local Government (initial): A

Federal Government (initial): yan
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 19 of 30 PagelD #:28

Agreement Number 26-05-0022

Authority

Pursuant to the authority of Section 119 of the Department of Justice Appropriations Act of 2001 (Public Law
106-553), this Agreement is entered into between the United States Marshals Service (hereinafter referred to as
the “Federal Government”) and KANKAKEE COUNTY DETENTION CENTER (hereinafter referred to as “Local
Government”), who hereby agree as follows:

Purpose of Agreement and Security Provided

The Federal Government and the Local Government establish this Agreement that allows the United States
Marshals Service (USMS) or other authorized agency user as noted in block #19 on page (1) to house Federal
detainees with the Local Government at the KANKAKEE COUNTY DETENTION CENTER, 3000 S JUSTICE WAY,
KANKAKEE, IL 60901 (hereinafter referred to as “the Facility”) designated in #6 page 1.

The population (hereinafter referred to as “Federal detainees,”) will include individuals charged with Federal
offenses and detained while awaiting trial, individuals who have been sentenced and are awaiting designation
and transport to a Bureau of Prisons (BOP) facility, and individuals who are awaiting a hearing on their immigration
status or deportation.

The Local Government shall accept and provide for the secure custody, safekeeping, housing, subsistence and
care of Federal detainees in accordance with all state and local laws, standards, regulations, policies and court
orders applicable to the operation of the Facility. Detainees shall also be housed in a manner that is consistent
with Federal law and the Federal Performance Based Detention Standards and/or any other standards required
by an authorized agency whose detainees are housed by the Local Government pursuant to this Agreement.

The USMS ensures the secure custody, care, and safekeeping of USMS detainees. Accordingly, all housing or
work assignments, and recreation or other activities for USMS detainees are permitted only within secure areas
of the building or within the secure external recreational/exercise areas.

At all times, the Federal Government shall have access to the Facility and to the Federal detainees housed there,
and to all records pertaining to this Agreement, including financial records, for a period going back three (3) years
from the date of request by the Federal Government.

Period of Performance and Termination

This Agreement is effective upon the date of on page 1 in block #2 and signature of the authorized USMS Prisoner
Operations Division official, and remains in effect unless inactivated in writing by either party. Either party may
terminate this Agreement for any reason with written notice at least thirty (30) calendar days in advance of
termination, unless an emergency situation requires the immediate relocation of Federal detainees.

Where the Local Government has received a Cooperative Agreement Program (CAP) award, the termination
provisions of the CAP prevail.

Page 3 of 14 :
Local Government (initial): A

Federal Government (initial): win
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 20 of 30 PageID #:29

Agreement Number 26-05-0022

Assignment and Outsourcing of Jail Operations

The overall management and operation of the Facility housing Federal detainees may not be contracted out
without the prior express written consent of the Federal Government.

Medical Services

The Local Government shall provide Federal detainees with the same level and range of care inside the Facility as
that provided to state and local detainees. The Local Government is financially responsible for all medical care
provided inside the Facility to Federal detainees. This includes the cost of all medical, dental, and mental health
care as well as the cost of medical supplies, over-the-counter medications and, any prescription medications
routinely stocked by the Facility which are provided to Federal detainees. When possible, generic medications
should be prescribed. The cost of all of the above-referenced medical care is covered by the Federal per diem
rate. However, for specialized medical services not routinely provided within the Facility, such as dialysis, the
Federal Government will pay for the cost of that service.

The Federal Government is financially responsible for all medical care provided outside the Facility to Federal
detainees. The Federal Government must be billed directly by outside medical care providers pursuant to
arrangements made by the Local Government for outside medical care. The Local Government should utilize
outside medical care providers that are covered by the USMS’s National Managed Care Contract (NMCC) to
reduce the costs and administrative workload associated with these medical services. The Local Government can
obtain information about NMCC covered providers from the local USMS District Office. The Federal Government
will be billed directly by the medical care provider not the Local Government. To ensure that Medicare rates are
properly applied, medical claims for Federal detainees must be on Centers for Medicare and Medicaid (CMS)
Forms so that they can be re-priced to Medicare rates in accordance with the provisions of Title 18 U.S.C. Section
4006. If the Local Government receives any bills for medical care provided to Federal detainees outside the
Facility, the Local Government should immediately forward those bills to the Federal Government for processing.

All outside medical care provided to Federal detainees must be pre-approved by the Federal Government except
in a medical emergency. In the event of an emergency, the Local Government shall proceed immediately with
necessary medical treatment. In such an event, the Local Government shall notify the Federal Government
immediately regarding the nature of the Federal detainee’s illness or injury as well as the types of treatment
provided.

Medical care for Federal detainees shall be provided by the Local Government in accordance with the provisions
of USMS, Publication 100-Prisoner Health Care Standards (www.usmarshals.gov/prisoner/standards.htm) and in
compliance with the Federal Performance Based Detention Standards or those standards which may be required
by any other authorized agency user. The Local Government is responsible for all associated medical record

keeping.

The Facility shall have in place an adequate infectious disease control program which includes testing of all
Federal detainees for Tuberculosis (TB) within 14 days of intake.

Page 4 of 14
Local Government initia: 9

Federal Government (initial): Mia~
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 21 of 30 PagelD #:30

Agreement Number 26-05-0022

TB testing shall be accomplished in accordance with the latest Centers for Disease Control (CDC) Guidelines and
the result promptly documented in the Federal detainee’s medical record. Special requests for expedited TB
testing and clearance (to include time sensitive moves) will be accomplished through advance coordination by
the Federal Government and Local Government.

The Local Government shall immediately notify the Federal Government of any cases of suspected or active TB
or any other highly communicable diseases such as Severe Acute Respiratory Syndrome (SARS), Avian Flu,
Methicillin-Resistant Staphylococcus Aureus (MRSA), Chicken Pox, etc., which might affect scheduled transports
or productions so that protective measures can be taken by the Federal Government.

When a Federal detainee is being transferred and/or released from the Facility, they will be provided with seven
(7) days of prescription medication which will be dispensed from the Facility. Medical records and the USM-553
must travel with the Federal detainee. If the records are maintained at a medical contractor’s facility, it is the
Local Government’s responsibility to obtain them before a Federal detainee is moved.

Federal detainees may be charged a medical co-payment by the Local Government in accordance with the
provisions of Title 18, USC Section 4013(d). The Federal Government is not responsible for medical co-payments
and cannot be billed for these costs even for indigent Federal detainees.

Affordable Care Act

The Local Government shall provide Federal detainees, upon release of custody, information regarding the
- Affordable Care Act, The Affordable Care Act website is located at http://www.hhs.gov/healthcare/about-the-

aca/index.html .

Receiving and Discharge of Federal Detainees

The Local Government agrees to accept Federal detainees only upon presentation by a law enforcement officer
of the Federal Government or a USMS designee with proper agency credentials

The Local Government shall not relocate a Federal detainee from one facility under its control to another facility
not described in this Agreement without permission of the Federal Government. Additional facilities within the
same Agreement shall be identified in a modification.

The Local Government agrees to release Federal detainees only to law enforcement officers of the authorized
Federal Government agency initially committing the Federal detainee (i.e., Drug Enforcement Administration
(DEA), Immigration and Customs Enforcement (ICE), etc.) or to a Deputy United States Marshal (DUSM) or USMS
designee with proper agency credentials. Those Federal detainees who are remanded to custody by a DUSM may
only be released to a DUSM or an agent specified by the DUSM of the Judicial District.

USMS Federal detainees sought for a state or local court proceeding must be acquired through a Writ of Habeas
Corpus or the Interstate Agreement on Detainers and then only with the concurrence of the jurisdictional United
States Marshal (USM).

Page 5 of 14 x

Local Government (initial):
Federal Government (initial): Twion—
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 22 of 30 PagelD #:31

Agreement Number 26-05-0022

Optional Guard/Transportation Services to Medical Facility

If Medical Facility in block #14 on page one (1) of this Agreement is checked, the Local Government agrees, subject
to the availability of its personnel, to provide transportation and escort guard services for Federal detainees
housed at the Facility to and from a medical facility for outpatient care, and transportation and stationary guard
services for Federal detainees admitted to a medical facility.

These services should be performed by at least two (2) armed qualified law enforcement or correctional officer
personnel. Criteria as specified by the County Entity running the facility. In all cases these are part of a fulltime
Law Enforcement Officer (LEO) or Correctional Officer (CO) that have met the minimum training requirements.

The Local Government agrees to augment this security escort if requested by the USM to enhance specific
requirement for security, prisoner monitoring, visitation, and contraband control.

If an hourly rate for these services have been agreed upon to reimburse the Local Government, it will be
stipulated in block #13 on page one (1) of this Agreement. After forty-eight (48) months, if a rate adjustment is
desired, the Local Government shall submit a request. Mileage shall be reimbursed in accordance with the
current GSA mileage rate.

Optional Guard/Transportation Services to U.S. Courthouse

If U.S. Courthouse in block #14 on page one (1) of this Agreement is checked, the Local Government agrees,
subject to the availability of its personnel, to provide transportation and escort guard services for Federal
detainees housed at its facility to and from the U.S. Courthouse.

These services should be performed by at least two (2) armed qualified law enforcement or correctional officer
personnel.

The Local Government agrees to augment this security escort if requested by the USM to enhance specific
requirements for security, detainee monitoring, and contraband control.

Upon arrival at the courthouse, the Local Government's transportation and escort guard will turn Federal
detainees over to a DUSM only upon presentation by the deputy of proper law enforcement credentials. Guards
who perform the daily transportation services will assist and support Deputy US Marshals with general cellblock
duties; prisoner searches, application of restraints; prisoner handling, escorting, processing, and assisting with
client/attorney visits; and operation of prisoner elevator from cellblock to courtrooms to deliver prisoners to
court proceedings.

The Local Government will not transport Federal detainees to any U.S. Courthouse without a specific request
from the USM or their designee who will provide the detainee’s name, the U.S. Courthouse, and the date the
detainee is to be transported.

Each detainee will be restrained in handcuffs, waist chains, and leg irons during transportation unless otherwise

authorized by the USMS.
Page 6 of 14 A-
Local Government (initial):

Federal Government (initia
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 23 of 30 PagelD #:32

Agreement Number 26-05-0022

If an hourly rate for these services have been agreed upon to reimburse the Local Government, it will be stipulated
in block #13 on page one (1) of this Agreement. After forty-eight (48) months, if a rate adjustment is desired, the
Local Government shall submit.a request. Mileage shall be reimbursed in accordance with the current GSA
mileage rate.

Optional Guard/Transportation Services to Justice Prisoner & Alien Transportation System (JPATS)

If JPATS in block #14 on page one (1) of this Agreement is checked, the Local Government agrees, subject to the
availability of its personnel, to provide transportation and escort guard services for Federal detainees housed at
its facility to and from the JPATS.

These services should be performed by at least two (2) armed qualified law enforcement or correctional officer
personnel.

The Local Government agrees to augment this security escort if requested by the USM to enhance specific
requirements for security, detainee monitoring, and contraband control.

Upon arrival at JPATS, the Local Government’s transportation and escort guards will turn federal detainees over
to a DUSM only upon presentation by the deputy of proper law enforcement credentials.

The Local Government will not transport federal detainees to the airlift without a specific request from the USM
who will provide the detainee’s name, location (district), and the date the detainee is to be transported.

Each detainee will be restrained in handcuffs, waist chains, and leg irons during transportation.

If an hourly rate for these services has been agreed upon to reimburse the Local Government, it will be
stipulated on in block #13 on page one (1) of this Agreement. After forty-eight (48) months, if a rate adjustment
is desired, the Local Government shall submit a request. Mileage shall be reimbursed in accordance with the
current GSA mileage rate.

Special Notifications

The Local Government shall notify the Federal Government of any activity by a Federal detainee which would
likely result in litigation or alleged criminal activity.

The Local Government shall immediately notify the Federal Government of an escape of a Federal detainee. The
Local Government shall use all reasonable means to apprehend the escaped Federal detainee and all reasonable
costs in connection therewith shall be borne by the Local Government. The Federal Government shall have
primary responsibility and authority to direct the pursuit and capture of such escaped Federal detainees.
Additionally, the Local Government shall notify the Federal Government as soon as possible when a Federal
detainee is involved in an attempted escape or conspiracy to escape from the Facility.

In the event of the death or assault or a medical emergency of a Federal detainee, the Local Government shall

immediately notify the Federal Government.
Page 7 of 14
Local Government (initial):
Federal Government (initial):
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 24 of 30 PagelID #:33

Agreement Number 26-05-0022

Restrictive Housing and Suicide Prevention

The Local Government shall have written policies, procedures, and practices requiring that all detainees in
restrictive housing are personally observed by a correctional officer at least twice per hour, but no more than 40
minutes apart, on an irregular schedule. Detainees who are violent or mentally ill or who demonstrate unusual
or bizarre behavior receive more frequent observation; suicidal detainees are under constant observation.

The Local Government shall immediately notify the concerned Chief Deputy U.S. Marshal, or his or her designee,
when a member of a vulnerable population is placed in restrictive housing or their restrictive housing status
changes.

‘The Local Government shall also provide reports to the USMS on a monthly basis listing all USMS detainees who
were detained in restrictive housing, and the reasons for their assignment to restrictive housing. The report shall
be submitted to the Chief Deputy U.S. Marshal, or his or her designee, no later than the tenth day of each month
in a standard format established by the USMS.

The Local Government shall have a comprehensive suicide-prevention program in place incorporating all aspects
of identification, assessment, evaluation, treatment, preventive intervention, and annual training of all medical,
mental health, and correctional staff.

For the purposes of this Agreement, “restrictive housing” means any type of detention that involves all of the
following three basic elements:

1. Removal from the general population, whether voluntary or involuntary;
2. Placement in alocked room or cell, whether alone or with another detainee; and
3. Inability to leave the room or cell for the vast majority of the day, typically 22 hours or more.

For the purposes of this Agreement, “vulnerable population” means juveniles and individuals with serious mental
illness.

Prison Rape Elimination Act (PREA)

The Facility must post the Prison Rape Elimination Act brochure/bulletin in each housing unit of the Facility. The
Facility must abide by all relevant PREA regulations.

Service Contract Act

This Agreement incorporates the following clause by reference, with the same force and effect as if it was given
in full text. Upon request, the full text will be made available. The full text of this provision may be accessed
electronically at this address: http://www.dol.gov/oasam/regs/statutes/351.htm.

Federal Acquisition Regulation Clause(s):

52.222-41 Service Contract Act of 1965, as Amended (July 2005)

Page 8 of 14
Local Government (initial): _—_
Ya

Federal Government (initial):
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 25 of 30 PagelD #:34

Agreement Number 26-05-0022

52.222-42 Statement of Equivalent Rates for Federal Hires (May 1989)

52.222-43 Fair Labor Standards Act and the Service Contract Act — Price Adjustment (Multiyear and Option
Contracts) (May 1989)

The current Local Government wage rates shall be the prevailing wages unless notified by the Federal
Government.

If the Department of Labor Wage Determination block #15 on page one (1) of this Agreement is checked, the
Local Government agrees, in accordance with FAR PART 52.222.43 (f), must notify the Federal Government of
any increase or decrease in applicable wages and fringe benefits claimed under this clause within 30 days after
receiving a new wage determination.

Per-Diem Rate

The Federal Government will use various price analysis techniques and procedures to ensure the per-diem rate
established by this Agreement is considered a fair and reasonable price. Examples of such techniques include,
but are not limited to, the following:

1. Comparison of the requested per-diem rate with the independent Federal Government estimate for
detention services, otherwise known as the Core Rate;

2. | Comparison with per-diem rates at other state or local facilities of similar size and economic conditions;

3. | Comparison of previously proposed prices and previous Federal Government and commercial contract
prices with current proposed prices for the same or similar items;

4. Evaluation of the provided jail operating expense information;

The firm-fixed per-diem rate for services is stipulated in block #11 on page (1) of this agreement, and shall not be
subject to adjustment on the basis of KANKAKEE COUNTY DETENTION CENTER’s actual cost experience in providing
the service. The per-diem rate shall be fixed for a period from the effective date of this Agreement forward for
forty-eight (48) months. The per-diem rate covers the support of one Federal detainee per “Federal detainee
day”, which shall include the day of arrival, but not the day of departure.

After forty-eight (48) months, if a per-diem rate adjustment is desired, the Local Government shall submit a
request through the Office of the Federal Detention Trustee’s (OFDT) electronic Intergovernmental Agreements
(elGA) area of the Detention Services Network (DSNetwork). All information pertaining to the Facility on the
DSNetwork will be required before a new per-diem rate will be considered.

Billing and Financial Provisions

The Local Government shall prepare and submit for certification and payment, original and separate invoices
each month to each Federal Government component responsible for Federal detainees housed at the Facility.

Page 9 of 14 4eo-
Local Government (initial);

Federal Government (initial):
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 26 of 30 PageID #:35

Agreement Number 26-05-0022

Addresses for the components are:

United States Marshals Service
Northern District of Illinois

219 S Dearborn Street, Suite 2444
Chicago, IL 60604

(312) 353-5290

United States Marshals Service
Central District of Illinois

600 East Monroe Street, Room 333
Springfield, IL 62701

(217) 492-4430

United States Marshals Service
Northern District of Indiana
5400 Federal Plaza, Suite 1200
Hammond, IN 46320

(219) 852-6776

US Immigration and Customs Enforcement
Chicago Field Office

101 W Ida B Wells Drive, Suite 4000
Chicago, IL 60605

(312) 347-2400

Federal Bureau of Prisons

RRM Chicago

1901 Butterfield Road, Suite 130
Downers Grove, IL 60515

(312) 886-2317

To constitute a proper monthly invoice, the name and address of the Facility, the name of each Federal detainee,
their specific dates of confinement, the total days to be paid, the appropriate per diem rate as approved in the
Agreement, and the total amount billed (total days multiplied by the per-diem rate per day) shall be listed, along
with the name, title, complete address, and telephone number of the Local Government official responsible for
invoice preparation. Additional services provided, such as transportation and guard services, shall be listed

separately and itemized.

Nothing contained herein shall be construed to obligate the Federal Government to any expenditure or obligation
of funds in excess of, or in advance of, appropriations in accordance with the Anti-Deficiency Act, 31 U.S.C. 1341.

Payment Procedures

Page 10 of 14

Local Government (initia
Federal Government (initial
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 27 of 30 PageID #:36

Agreement Number 26-05-0022

The Federal Government will make payments to the Local Government at the address listed in block #6 on page
one (1) of this Agreement, on a monthly basis, promptly, after receipt of an appropriate invoice.

Hold Harmless

It is understood and agreed that the Local Government shall fully defend, indemnify, and hold harmless the
United States of America, its officers, employees, agents, and servants, individually and officially, for any and all
liability caused by any act of any member of the Local Government or anyone else arising out of the use,
operation, or handling of any property (to include any vehicle, equipment, and supplies) furnished to the Local
Government in which legal ownership is retained by the United States of America, and to pay all claims, damages,
judgments, legal costs, adjuster fees, and attorney fees related thereto. The Local Government will be solely
responsible for all maintenance, storage, and other expenses related to the care and responsibility for all property
furnished to the Local Government.

Disputes

Disputes, questions, or concerns pertaining to this Agreement will be resolved between appropriate officials of
each party. Both the parties agree that they will use their best efforts to resolve the dispute in an informal fashion
through consultation and communication, or other forms of non-binding alternative dispute resolution mutually
acceptable to the parties.

Inspection of Services

Inspection standards for detainees may differ among authorized agency users. The Local Government agrees to
allow periodic inspections by Federal Government inspectors, to include approved Federal contractors, in
accordance with the Federal Performance Based Detention Standards required by any or all of the Federal
authorized agency users whose detainees may be housed pursuant to this Agreement Findings of the inspections
will be shared with the Facility administrator in order to promote improvements to Facility operations, conditions
of confinement, and levels of services.

Modifications

For all modifications except for full or partial terminations, either party may initiate a request for modification to
this Agreement in writing. All modifications negotiated will be effective only upon written approval of both

parties.
Litigation

The Federal Government shall be notified, in writing, of all litigation pertaining to this Agreement and provided
copies of any pleadings filed or said litigation within five (5) working days of the filing.

Page 11 of 14 ;
Local Government (initial): AL

Federal Government (initial):
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 28 of 30 PageID #:37

Agreement Number 26-05-0022

The Local Government shall cooperate with the Federal Government legal staff and/or the United States Attorney
regarding any requests pertaining to Federal Government or Local Government litigation.

Page 12 of 14 a
Local Government (initial):

Federal Government (initial):| ik ey
Case: 3:21-cv-50341 Document #: 1-1 Filed: 09/01/21 Page 29 of 30 PagelD #:38

Agreement Number 26-05-0022

Rape Elimination Act Reporting Information

SEXUAL ASSAULT AWARENESS

This document is requested to be posted in each Housing Unit Bulletin Board at all Contract Detention Facilities. This
document may be used and adapted by Intergovernmental Service Agreement Providers.

While detained by the Department of Justice, United States Marshals Service, you have a right to be safe and free from
sexual harassment and sexual assaults.

Definitions

A. Detainee-on-Detainee Sexual Abuse/Assault

One or more detainees engaging in or attempting to engage in a sexual act with another detainee or the use of threats,
intimidation, inappropriate touching or other actions and/or communications by one or more detainees aimed at
coercing and/or pressuring another detainee to engage in a sexual act.

B. Staff-on-Detainee Sexual Abuse/Assault

Staff member engaging in, or attempting to engage in a sexual act with any detainee or the intentional touching of a

detainee’s genitalia, anus, groin, breast, inner thigh, or buttocks with the intent to abuse, humiliate, harass, degrade,
arouse, or gratify the sexual desires of any person. Sexual abuse/assault of detainees by staff or other detainees is an

inappropriate use of power and is prohibited by DOJ policy and the law.

C. Staff Sexual Misconduct is:
Sexual behavior between a staff member and detainee which can include, but is not limited to indecent, profane or
abusive language or gestures and inappropriate visual surveillance of detainees.

Prohibited Acts
A detainee, who engages in inappropriate sexual behavior with or directs it at others, can be charged with the following
Prohibited Acts under the Detainee Disciplinary Policy.

e Using Abusive or Obscene Language
e Sexual Assault

e Making a Sexual Proposal

e Indecent Exposure

© Engaging in Sex Act

Detention as a Safe Environment

While you are detained, no one has the right to pressure you to engage in sexual acts or engage in unwanted sexual
behavior regardless of your age, size, race, or ethnicity. Regardless of your sexual orientation, you have the right to be
safe from unwanted sexual advances and acts.

Confidentiality

Information concerning the identity of a detainee victim reporting a sexual assault, and the facts of the report itself, shall
be limited to those who have the need to know in order to make decisions concerning the detainee-victim’s welfare and

for law enforcement investigative purposes.
Report All Assaults!
Page 13 of 14
Local Government (initial);
Federal Government (initial)7 WA ¢
Case: 3:21-cv-50341 Document #; 1-1 Filed: 09/01/21 Page 30 of 30 PagelD #:39

Agreement Number 26-05-0022

If you become a victim of a sexual assault, you should report it immediately to any staff person you trust, to include
housing officers, chaplains, medical staff, supervisors or Deputy U.S. Marshals. Staff members keep the reported
information confidential and only discuss it with the appropriate officials on a need to know basis. If you are not
comfortable reporting the assault to staff, you have other options:

e Write a letter reporting the sexual misconduct to the person in charge or the United States Marshal. To ensure
confidentiality, use special (Legal) mail procedures.

e File an Emergency Detainee Grievance - If you decide your complaint is too sensitive to file with the Officer in Charge,
you can file your Grievance directly with the Field Office Director. You can get the forms from your housing unit
officer, or a Facility supervisor.

e Write to the Office of Inspector General (OIG), which investigates allegations of staff misconduct. The address is:
Office of Inspector General, U.S. Department of Justice, 950 Pennsylvania Ave. Room 4706, Washington, DC. 20530

e Call, at no expense to you, the Office of Inspector General (OIG). The phone number is 1-800-869-4499.

Individuals who sexually abuse or assault detainees can only be disciplined or prosecuted if the abuse is reported.
A publication of the Office of the
Federal Detention Trustee

Washington, DC

Published February 2008

Page 14 of 14
Local Government (initial
Federal Government (initial):
